United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2651
                         ___________________________

                                 Frank Dean Teague

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

Lindee Rice, RN, Clinical Coordinator, Scott County Jail Correctional Health Services

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                             Submitted: March 20, 2014
                                Filed: April 8, 2014
                                   [Unpublished]
                                  ____________

Before BYE, GRUENDER, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

       Frank Teague appeals the district court’s1 adverse grant of summary judgment
in his pro se 42 U.S.C. § 1983 action against Lindee Rice, a nurse, who he claims was

      1
      The Honorable Ronald E. Longstaff, United States District Judge for the
Southern District of Iowa.
deliberately indifferent to his serious medical needs when he experienced dangerously
low blood sugar levels related to his diabetes, while he was in jail. Upon careful de
novo review, we conclude that the summary judgment record established beyond
genuine dispute that Rice did not deliberately disregard Teague’s serious medical
needs, and we therefore conclude that summary judgment was properly granted in
Rice’s favor. See Meuir v. Greene Cnty. Jail Emps., 487 F.3d 1115, 1118 (8th Cir.
2007) (grant of summary judgment reviewed de novo); Schaub v. VonWald, 638 F.3d
905, 914 (8th Cir. 2011) (to prevail on Eighth Amendment claim for deprivation of
medical care, inmate must show defendant knew of, but deliberately disregarded,
objectively serious medical need); see also Hartsfield v. Colburn, 371 F.3d 454, 456-
57 (8th Cir. 2004) (pretrial detainees’ claims are evaluated under Due Process Clause
rather than Eighth Amendment; however, same deliberate-indifference framework
applies to inadequate-medical-care claims under either constitutional provision).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-